UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7334



CHARLES W. BARLOW,

                                              Plaintiff - Appellant,

          versus

DEBRA JEAN KELLY, Manager of Self Service Gas
and Groceries Excetra at Chenoweth's Ashland
Service Station on Parsons Road; BUTCH'S ASH-
LAND, Gilman, West Virginia; JAMES R. FOX;
JORY AND SMITH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-96-61-2)


Submitted:   March 13, 1997                 Decided:   March 19, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Barlow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint and various post-judgment mo-

tions. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Barlow v. Kelly, No. CA-96-61-2 (N.D.W.
Va. July 12, 1996, Feb. 4, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2